                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


TYLER J. QUINONES,

      Plaintiff,

 v.                                                   Case No. 20-CV-429

TRACY THOMPSON et al.,


      Defendants.


                                       ORDER


      Plaintiff Tyler J. Quinones, who is represented by counsel, filed an amended

complaint on March 24, 2021. The defendants answered the amended complaint,

(ECF No. 24), and moved to dismiss defendant Kettle Moraine Correctional

Institution (KMCI). (ECF No. 24.)

      Quinones brings claims against KMCI under 42 U.S.C. § 1983 under a theory

of “Monell” liability. While § 1983 allows only for a plaintiff to sue a “person”, who

acting under the color of state law, violates his constitutional rights, Monell v. Dept.

of Social Servs. of City of New York, 436 U.S. 658 (1978), creates limited

circumstances where a plaintiff may sue a municipality. Federal Rule of Civil

Procedure 17(b) states that defendants in a federal lawsuit must have the legal

capacity to be sued. State law determines an entity’s capacity to be sued. Webb v.
Franklin County Jail, Case No. 160cv01284, 2017 WL 914736 at *2 (S.D. Ill. Mar. 8.

2017).

         Under Wisconsin law, KMCI is not a person, nor is it a separate legal entity

that can be sued under §1983. See Louis v. Milwaukee County Jail, No. 17-cv-113-

wed-pp, 2017 WL 3037567 at *2 (E.D. Wis. July 18, 2017) (citing Powell v. Cook

Cty. Jail, 814 F. Supp. 757, 758 N.D. Ill. 1993)). KMCI is part of the Wisconsin

Department of Corrections, which is a state agency. Claims against a state agency

are “no different from a suit against the State itself,” so the court will construe the

claims involving the DOC as claims against the State of Wisconsin. Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989) (Citing Graham 437 U.S. at 165-166;

Monell, 436 U.S. at 690 n. 55).

         A state is not a “person” from whom a plaintiff can recover monetary

damages under § 1983. Lapides v. Bd. of Regents of the Univ. Sys. Of Ga., 535 U.S.

613, 617 (2002); Williams v. Wisconsin, 336 F.3d 576, 580 (7th Cir. 2003). A State

may be considered a “person” under § 1983 where a plaintiff seeks injunctive relief

and alleges that the State itself is responsible for the violation of his constitutional

rights because of a practice, custom, or policy. Will, 491 U.S. at 71 n. 10; Graham,

473 U.S. at 166 (citing Monell, 436 U.S. at 694). Quinones seeks only monetary

damages. Accordingly, the court will grant the defendants’ motion to dismiss KMCI.

         IT IS THEREFORE ORDERED that the defendants’ motion to dismiss

Kettle Moraine Correctional Institution (ECF No. 25) is GRANTED. Kettle

Moraine Correctional Institution is DISMISSED with prejudice.

                                           2
Dated at Milwaukee, Wisconsin this 19th day of May, 2021.


                                     BY THE COURT:



                                     NANCY JOSEPH
                                     United States Magistrate Judge




                                 3
